

117 HR 3236 IH: American Medical Investment Generating Overseas Security Act
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3236IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Ms. Salazar (for herself, Mr. Rice of South Carolina, Mr. Donalds, Mr. Jackson, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the President from taking any action to support the waiver of obligations of members of the World Trade Organization under the Agreement on Trade-Related Aspects of Intellectual Property Rights in relation to the prevention, containment, mitigation, or treatment of COVID–19 unless a statute is enacted expressly authorizing such a waiver with respect to the prevention, containment, mitigation, or treatment of COVID–19, and for other purposes.1.Short titleThis Act may be cited as the American Medical Investment Generating Overseas Security Act or the AMIGOS Act.2.Prohibition on action to support waiver of obligations of WTO members under the TRIPS Agreement in relation to the prevention, containment, mitigation, or treatment of COVID–19The President may not take any action to support the waiver of obligations of members of the World Trade Organization under the TRIPS Agreement to implement or apply sections 1, 4, 5, and 7 of part II of the TRIPS Agreement or to enforce such sections under part III of the TRIPS Agreement in relation to the prevention, containment, mitigation, or treatment of COVID–19 unless a statute is enacted expressly authorizing such a waiver with respect to the prevention, containment, mitigation, or treatment of COVID–19.3.Priority in allocating excess vaccines for COVID–19 to other countries(a)In generalIn allocating vaccines for COVID–19 that are procured by or otherwise subject to the control of the Federal Government and in excess of the demand for such vaccines by individuals in the United States who are eligible to receive such vaccines, the President shall allocate such vaccines in accordance with the following order of priority:(1)First, to other countries in the Western Hemisphere with the lowest rates of immunization for COVID–19.(2)Second, to other countries in the Western Hemisphere based on other metrics developed by the President.(3)Third, to United States allies and partner countries with the lowest rates of immunization for COVID–19.(4)Fourth, to United States allies and partner countries based on the metrics developed under paragraph (2).(b)ExceptionsIn allocating vaccines described in subsection (a), the President may waive the prioritization otherwise required by such subsection to allocate such vaccines to countries that are determined by the President to be—(1)experiencing a significantly high number of per capita COVID–19 cases and associated hospitalizations;(2)at risk of a country-wide health care system collapse as a result of COVID–19; or(3)experiencing the spread of a variant of SARS–CoV–2 that needs to be contained.(c)MonitoringThe President shall monitor the allocation of vaccines for COVID–19 to foreign countries under this section to ensure the governments of such countries provide such vaccines to the peoples of such countries in a timely manner and do not otherwise withhold such vaccines.4.Marking requirements(a)In generalExcept as provided in subsection (b), vaccines for COVID–19 provided to foreign countries under section 3 shall be marked as assistance from the American people or the United States Government and shall include a depiction of the flag of the United States if appropriate.(b)ExceptionThe marking requirements of subsection (a) shall not apply if the President determines that such requirements will endanger the lives or safety of persons delivering such vaccines or would have an adverse effect on the administration of such vaccines.5.DefinitionsIn this Act:(1)COVID–19The term COVID–19 refers to the 2019 coronavirus disease caused by SARS–CoV–2. (2)SARS–CoV–2The term SARS–CoV–2 refers to the severe acute respiratory syndrome coronavirus 2 virus responsible for COVID–19 and includes any viral variant mutating therefrom with pandemic potential.(3)TRIPS AgreementThe term TRIPS Agreement means the Agreement on Trade-Related Aspects of Intellectual Property Rights referred to in section 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(15)).